Citation Nr: 1730173	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for short leg syndrome. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from June 19, 1962 to May 15, 1979.  He also served from May 16, 1979 to December 2, 1980, but, having received an other-than-honorable discharge for the latter period, he is barred from receiving VA benefits based on such service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board remanded this matter in June 2016 to afford the Veteran a video conference hearing.  It was remanded again in February 2017 to provide the Veteran with a VA examination.  Unfortunately, a third remand is necessary to ensure that due process has been provided to the Veteran and a decision can be made considering all relevant evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board's review of the claims file reflects that the claims on appeal must be remanded to ensure that due process is provided and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's claim was previously remanded in a February 2017 decision, in which the Board found that an adequate VA examination was required prior to adjudicating the Veteran's claim. 

The Veteran was apparently scheduled for a VA examination, however VA was unable to contact the Veteran and the examination was cancelled.  VA medical records indicate that a letter was sent to the Veteran on February 23, 2017, and two phone call attempts were made on February 23, 2017 and February 28, 2017, respectively.  No response to the letter was received and the phone number VA called was not working.  VBMS contains a screenshot indicating a cancellation date of March 6, 2017.  It is not clear if this was the scheduled time for the examination or the time when the cancellation was entered.  The same screenshot lists the reason for cancellation as "Veteran failed to RSVP."  The Supplemental Statement of the Case issued March 24, 2017 cited the Veteran's failure to appear for this examination as justification for proceeding with a decision despite failing to provide a VA examination as required by the February 2017 remand order.

No letter is included in the record and it is not clear what address was used or what phone number was called.  The medical records do indicate that the Veteran was seen at the VA medical center on February 3, 2017 for an unrelated condition, and that he called in for medical advice on March 21, 2017.  A phone number is included in the March 31, 2017 medical record.   

The RO found that the Veteran had failed to cooperate with the requested development by not reporting for the examination.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the February 2017 VA examination notice letter does not appear to be of record. 

Therefore, in an effort to ensure compliance with the duty to assist, the Board will again remand the claims in order for the AOJ to attempt to schedule the Veteran for an examination as ordered in the February 2017 remand order.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Finally, the Veteran indicated in March 2017 correspondence that he did not have any additional evidence to submit.  Nevertheless, any updated VA treatment records, relevant to the Veteran's short leg syndrome or back condition, should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to confirm the Veteran's current contact information.  Document all efforts made to obtain this information.

The Board notes that there is a phone number listed in the VAMC record of contact with the Veteran on March 21, 2017.  

2.  Obtain any VA treatment records for the Veteran from March 22, 2017 onward. 
  
3.  Schedule the Veteran for a lumbar spine examination and document the efforts made to inform the Veteran of this examination.  Ask the examiner to do the following:

a.  Review all pertinent evidence of record, including service treatment records and post-service treatment records dated since 1981 referring to the Veteran's back and leg lengths, and his representative's January 2013 written statement citing medical studies in support of these claims.    

   b.  Diagnose all back disorders shown to exist.

c.  With regard to each back disorder and the Veteran's short leg syndrome, indicate whether the condition is congenital or developmental in nature.

d.  For each developmental back or leg condition, opine whether it was aggravated during the Veteran's June 19, 1962 to May 15, 1979 period of service (Veteran not entitled to benefits for subsequent service).

e.  For each back or leg condition thought to represent a defect, opine whether it was subject to superimposed injury or disease during the Veteran's June 19, 1962 to May 15, 1979 service and has since resulted in additional disability apart from the defect. 

f.  For all other back and/or leg conditions, opine whether each is at least as likely as not related to or the result of the Veteran's active service, including the documented in-service back problems.  

g.  Provide a rationale for all opinions expressed, including by referring to the medical studies the representative cited in January 2013.

	4.  Readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




